Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to a Preliminary Amendment, filed 01/31/2019.
 	Claims 1-21 are pending in this application. In the Preliminary Amendment, claim 7 was cancelled. This action is made non-Final.

Preliminary Amendment
Applicant’s Preliminary Amendment, filed 01/31/2019, has been received, entered into the record, and considered.

Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 01/31/2019, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 3, 8, 10, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jenevein et al. (US Pat No. 6,173,291), in view of Hsu et al. (US Pat No. 7,058,664).
As to claims 1, 8, 15, Jenevein teaches a method, comprising operations of a processor in a host of a computing system having a host and a storage system, the operations comprising:
receiving a search request to identify data of a data unit deleted from the storage system by erasure of identifying metadata associated with a deleted data unit (i.e. Once the scanning and filtering process is complete, the process moves to step 86, wherein the information collected during the scan is used to reconstruct directory trees of files for display to the user, col. 9, lines 25-53) wherein data of the deleted data unit still resides in storage space of the storage system and wherein the search request includes specified search parameters (i.e. a sector-by-sector scan of the source storage device to identify, and thus locate the physical address of, sectors containing file system information. In particular, at step 72, the computer reads the master partition sector and boot sectors, which are at predetermined sector addresses, col. 7, line 51 to col. 8, line 13);
in response to the search request, scanning data submits of storage space including unallocated storage space of the storage system to identify storage space locations of scanned storage space meeting specified search parameters of the search request (i.e. the filtering or analysis of a sector may also involving analyzing the contents of other read sectors in conjunction therewith, assuming a minimum cluster size, to confirm that the sector is part of a cluster that contains a file attribute or partition. As indicated by decision step 84, the process of repeats by getting the next sector, until the physical end of the storage device is reached, col. 8, lines 32-44); and
restoring identifying metadata associated with identified storage space locations to undelete the data unit so the restored identifying metadata remaps identified storage space location to the data unit of the storage system (i.e. Once the scanning and filtering process is complete, the process moves to step 86, wherein the information collected during the scan is used to reconstruct directory trees of files for display to the user, col. 8, lines 49-63).
Jenevein implicitly teaches the term “deleted data” as lost files; files system information has been corrupted or destroyed, col. 5, line 61 to col. 6, line 5.
Jenevein does not clearly state this term.
Hsu specifically teaches this term (i.e. recovery of deleted user data, col. 4, lines 15-27).
Jenevein does not clearly state this term.
It would have been obvious to one of ordinary skill of the art having the teaching of Jenevein, Hsu before the effective filing date of the claimed invention to modify the system of Jenevein to include the limitations as taught by Hsu . One of ordinary skill in the art would be motivated to make this combination in order to search the database datafile for one or more of the deleted-data flags, which may aid in ascertaining the deleted-data addresses in view of Hsu (col. 5, lines 28-42), as doing so would give the added benefit that the recovery of deleted user data is the task of altering one or more references that correspond to the deleted-data addresses to clear the deleted-data flags, and to produce at least one address corresponding to recovered data as taught by Hsu (col. 5, lines 28-42).

As to claims 3, 10, 17, Hsu teaches the specified search parameters include a specified data string so that in response to the search request, at least one allocated and unallocated storage space of the storage system is scanned to identify a storage location containing the specified data string (i.e. receive at least one input indicative of the database datafile, such as the database datafile's name, for locating the database datafile on the data storage, col. 3, line 64 to col. 4, line 14).

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jenevein et al. (US Pat No. 6,173,291), in view of Hsu et al. (US Pat No. 7,058,664), as applied to claims above, and further in view of Mo et al. (US Pat No. 8,028,120).
As to claims 2, 9, 16, Hsu teaches the method of claim 1 wherein erased metadata includes erased pointers which prior to erasure, identified a storage space location containing data of the deleted data unit, and wherein the restoring identifying metadata includes rebuilding erased pointers as a function of identified storage space locations to provide rebuilt pointers identifying a storage space location containing data of undeleted identified storage space records (i.e. ascertaining one or more addresses of deleted user data ("deleted-data addresses"), col. 11, lines 25-37; then after determining the starting address and the number of bytes of the data-package 123(i), the code 118 may ascertain the deleted-data address of the data-package 123(i+1) by adding the number of bytes of the data-package 123(i) to the starting address, col. 12, lines 24-47).
Hsu implicitly teaches the term “erase” (erased metadata includes erased pointers) as delete (i.e. the deleted-data address).
Jenevein, Hsu do not clearly state this term.
Mo specifically teaches this term (i.e. locates address information included in spare regions of erased blocks with reference to erased block information, and updates the block mapping table according to the located address information, col. 2, lines 17-32; The meta-data field 30 includes a table pointer region 31 having ... stores partition information of blocks to be arranged on the basis of an erasing count, col. 4, lines 48-56).
It would have been obvious to one of ordinary skill of the art having the teaching of Jenevein, Hsu, Mo before the effective filing date of the claimed invention to modify the system of Jenevein, Hsu to include the limitations as taught by Mo . One of ordinary skill in the art would be motivated to make this combination in order to search address mapping information recorded in spare fields of blocks in view of Mo (col. 3, lines 24-33), as doing so would give the added benefit of restoring the block mapping table with reference to allocation block information included in the block arrangement information of the nonvolatile memory device, locates address information included in spare regions of erased blocks with reference to erased block information, and updates the block mapping table according to the located address information as taught by Mo (col. 2, lines 17-32).

Claims 4-6, 11-14, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jenevein et al. (US Pat No. 6,173,291), in view of Hsu et al. (US Pat No. 7,058,664), as applied to claims above, and further in view of Cernea et al. (US Pat No. 7,549,012).
As to claims 4, 11, 18, Jenevein, Hsu do not seem to explicitly teach storage space subunits include storage space tracks, each track including a plurality of storage space records and wherein the specified search parameters include at least one of a specified record number of a record within a track, specified record position of a record within a track, a specified key length of data, and a specified length of data so that in response to the search request at least one of allocated and unallocated storage space of the storage system is scanned to identify storage space tracks having at least one of a specified record number within a track, specified record position within a track, a specified key length of data, and a specified length of data.
Cernea teaches this limitation (i.e. After finding a segment that contains at least one erased sector, a pure binary search can pin it down inside. As an example, if the memory has 16K rows divided in 256 segments of 64 rows each, blocks of 16 segments can be linearly searched in 16 sequences, followed by four binary searches within a block. The number of steps required to find a segment is then 16+4=20 steps. With 6 more steps to find the row within the segment, the total number of steps is 26, col. 9, lines 32-42).
It would have been obvious to one of ordinary skill of the art having the teaching of Jenevein, Hsu, Cernea before the effective filing date of the claimed invention to modify the system of Jenevein, Hsu to include the limitations as taught by Cernea . One of ordinary skill in the art would be motivated to make this combination in order to maintain in a pointer structure the correspondence between the physical addresses in the array and logical addresses from the host in view of Cernea (col. 2, line 54 to col. 3, line 5), as doing so would give the added benefit of finding erased sectors, randomly, from the available erase pool, with a relatively minimum delay, will improve performance as taught by Cernea (col. 8, lines 58-67).

As to claims 5, 12, 19, Cernea teaches the specified search parameters further 
include a specified character string, and a specified position of a specified character string within a record so that in response to the search request, at least one of allocated and unallocated storage space of the storage system is scanned to identify storage space tracks having storage space records having a specified character string at a specified position within a record (i.e. if the memory has 16K rows divided in 256 segments of 64 rows each, blocks of 16 segments can be linearly searched in 16 sequences, followed by four binary searches within a block. The number of steps required to find a segment is then 16+4=20 steps. With 6 more steps to find the row within the segment, the total number of steps is 26, col. 9, lines 32-42).

As to claims 6, 13, 20, Cernea teaches the specified search parameters further include a specified data string so that in response to the search request, identified storage space tracks having storage space records having a specified character string at a specified position within a record are scanned to identify a storage space track containing the specified data string (i.e. After finding a segment that contains at least one erased sector, a pure binary search can pin it down inside. As an example, if the memory has 16K rows divided in 256 segments of 64 rows each, blocks of 16 segments can be linearly searched in 16 sequences, followed by four binary searches within a block. The number of steps required to find a segment is then 16+4=20 steps. With 6 more steps to find the row within the segment, the total number of steps is 26, col. 9, lines 32-42).

As to claims 14, 21, Jenevein, Hsu do not seem to explicitly teach the specified 
search parameters further include a specified data string so that in response to the search request, identified storage space tracks having storage space records having at least one of a specified record number within a track, specified record position within a track, a specified key length of data, and a specified length of data, are scanned to identify a storage space track having a storage space record containing the specified data string. 
Cernea teaches this limitation (i.e. After finding a segment that contains at least one erased sector, a pure binary search can pin it down inside. As an example, if the memory has 16K rows divided in 256 segments of 64 rows each, blocks of 16 segments can be linearly searched in 16 sequences, followed by four binary searches within a block. The number of steps required to find a segment is then 16+4=20 steps. With 6 more steps to find the row within the segment, the total number of steps is 26, col. 9, lines 32-42).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153